 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”) is made and entered into
effective as of September 26, 2017 (the “Effective Date”), by and between
Charles Cargile, an individual (the “Employee”) and Sunworks, Inc., a Delaware
corporation (the “Company”).

 

RECITALS

 

A. It is expected that the Company, from time to time, will consider the
possibility of merging with or being acquired by another company, or otherwise
entering into a change of control transaction. The Board of Directors of the
Company (the “Board”) recognizes that such consideration can be a distraction to
the Employee and can result in Employee considering alternative employment
opportunities.

 

B. The Board has determined that it is in the best interests of the Company and
its stockholders to take steps towards assuring that the Company will have the
continued dedication and objectivity of the Employee, notwithstanding the
possibility, threat or occurrence of a merger, acquisition or change of control
transaction. As a result, the Board believes the Company should provide the
Employee with certain severance benefits in the event the Employee’s employment
with the Company terminates under certain circumstances, such benefits to
provide the Employee with enhanced financial security, sufficient incentive to
remain with the Company, and sufficient motivation to maximize the value of the
Company for the benefit of its stockholders.

 

C. Certain capitalized terms used in the Agreement are defined in Section 4
below.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained, and the continuing
employment of the Employee by the Company, the parties agree as follows:

 

1. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be “at-will,” as defined or
interpreted under applicable law. If the Employee’s employment terminates for
any reason, the Employee shall not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement, or as
may otherwise be available in accordance with the Company’s established employee
plans and practices or in accordance with other agreements between the Company
and the Employee.

 

2. Change of Control Benefits.

 

(a) Benefits upon Termination in Connection with a Change of Control. If, within
3 months prior to a Change of Control or 24 months after a Change of Control
(the “Change of Control Period”), the Employee’s employment terminates as a
result of an Involuntary Termination or a Resignation for Good Reason, then,
subject to subsection 2(c), the Employee shall receive the following benefits:

 



   

 



 

(i) on the Termination Date, payment of any base salary that has accrued but was
not paid as of the Termination Date (the “Accrued Base Salary”);

 

(ii) on the Termination Date, payment of the value of any unused paid time off
(PTO) days that have accrued but remain unpaid as of the Termination Date
calculated in accordance with the Company’s PTO policies then in effect
(“Accrued PTO”);

 

(iii) on the Termination Date, reimbursement for expenses incurred by Employee
prior to the Termination Date that are subject to reimbursement in accordance
with the Company’s policies then in effect (“Accrued Reimburseable Expenses”);

 

(iv) on the Termination Date, payment of any cash incentive bonus with respect
to the fiscal year prior to year in which the Termination Date occurred that has
been earned and accrued as of the Termination Date, but has not been paid (the
“Accrued Incentive Bonus”);

 

(v) a lump sum payment to be paid no more than 30 days following the Termination
Date equal to the sum of the following (the “Severance Payments”):

 

a) an amount equal to the Employee’s highest monthly base salary at any time
within the 12-month period immediately preceding the Termination Date multiplied
by 24; and

 

b) an amount equal to 200% of the Employee’s target incentive bonus for the year
in which the Termination Date occurs (as previously determined by the Board or a
committee of the Board);

 

(vi) the Company shall permit Employee to elect to continue health benefits
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), in accordance therewith, for a period of 18 months from the
Termination Date or until Employee commences new employment providing
substantially similar benefits, whichever is earlier (the “Change of Control
Severance Benefit Period”) and the Company shall reimburse Employee for the
amount of the monthly premium charged Employee by the applicable insurance
carriers for such continuation coverage under COBRA. In the event that either
the Change in Control Severance Benefit Period exceeds the maximum continuation
coverage period permissible under COBRA, would subject the Company to excise
tax, or such coverage is not available for any other reason, the Company shall
reimburse Employee directly for the expenses incurred by him or her and his or
her covered dependents, if any, to obtain substantially similar benefits during
the remainder of the Change in Control Severance Benefit Period, which payments
shall be deemed to be separate payments for purposes Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”); and

 

(vii) immediate vesting and the right to exercise 100% of the Employee’s
outstanding options, stock appreciation rights, restricted stock awards,
restricted stock units and other equity based awards that were otherwise
unvested as of the Termination Date, and the immediate lapse of any Company
rights to repurchase any vested or unvested shares of common stock, restricted
stock awards, restricted stock units and other equity awards (including under
any existing right of first refusal agreement (or similar provision) pursuant to
which any Company right of repurchase existed as of the Termination Date.

 

  -2- 

 

 

(b) Benefits upon Voluntary Resignation or Termination for Cause. If the
Employee’s employment with the Company terminates during the Change of Control
Period other than as a result of an Involuntary Termination or a Resignation for
Good Reason, including termination due to Employee’s Disability or death, then
the Employee shall receive the following benefits payable on the Termination
Date:

 

(i) the Accrued Base Salary;     (ii) the Accrued PTO;     (iii) the Accrued
Reimburseable Expenses; and     (iv) the Accrued Incentive Bonus.

 

However, Employee will not be entitled to receive any other severance benefits
described in this Section 2 or other benefits except for those (if any) as may
then be established under the Company’s then-existing severance and benefits
plans and practices, or pursuant to other written agreements with the Company.

 

(c) Release. Notwithstanding any provision herein to the contrary, prior to the
payment of any Severance Payments and the reimbursement of health benefit
premiums during the Change of Control Severance Benefit Period, Employee shall
have executed, and not revoked, a Release of Claims. Any payments subject to a
Release of Claims may be delayed by the Company until the effective date and
expiration of any revocation period of a Release of Claims.

 

3. Limitations on Payments.



 

(a) Code Section 409A.

 

(i) Notwithstanding anything to the contrary in this Agreement, if the Company
reasonably determines, after consultation and agreement with Employee (and
Employee’s legal counsel as applicable) that Section 409A of the Code will
result in the imposition of interest and additional tax, Employee shall not be
paid any compensation or benefits hereunder upon a separation from service
(within the meaning of Section 409A(a)(2)(A)(i) of the Code and the regulations
promulgated thereunder) until the date which is six (6) months after the date of
such separation from service (or, if earlier, the date of death of Employee).
Such severance or other benefits otherwise due to Employee on or within the six
(6) month period following Employee’s termination of employment will accrue
during such six (6) month period and will become payable in a lump sum payment
on the date six (6) months and one (1) day following the Termination Date. All
subsequent payments, if any, will be payable as provided in this Agreement.

 

  -3- 

 

 

(ii) The benefits under this Agreement are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to comply with this
intention. The Company and the Employee agree to work together in good faith to
consider amendments to this Agreement, and to take such further actions, which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to the Employee under Section
409A.

 

(b) Code Section 280G. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section 3(b), would be subject to the excise tax imposed
by Section 4999 of the Code, then the Employee’s benefits under Section 2 of
this Agreement shall be either:

 

(i) delivered in full, or

 

(ii) delivered as to such lesser extent which would result in no portion of such
severance and other benefits being subject to excise tax under Section 4999 of
the Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section 4999
of the Code, results in the receipt by the Employee on an after-tax basis, of
the greatest amount of severance benefits, notwithstanding that all or some
portion of such severance benefits may be taxable under Section 4999 of the
Code. Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 3(b) shall be made in writing by the
Company’s independent public accountants immediately prior to the Change of
Control (the “Accountants”), whose determination shall be conclusive and binding
upon the Employee and the Company for all purposes. For purposes of making the
calculations required by this Section 3(b), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 3(b). The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 3(b).

 

4. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Cause. “Cause” means:

 

(i) The Employee’s continued intentional and demonstrable failure to perform his
or her duties customarily associated with the Employee’s position as an employee
of the Company or its respective successors or assigns, as applicable (other
than any such failure resulting from the Employee’s mental or physical
Disability) after the Employee has received a written demand of performance from
the Company which specifically sets forth the factual basis for the Company’s
belief that the Employee has not devoted sufficient time and effort to the
performance of his or her duties and has failed to cure such non-performance
within thirty (30) days after receiving such notice (it being understood that if
the Employee is in good faith performing his or her duties, but is not achieving
results the Company deems satisfactory for the Employee’s position, it will not
be considered to be grounds for termination of the Employee for “Cause”);

 

  -4- 

 

 

(ii) The Employee’s conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business;

 

(iii) The Employee’s engagement in dishonest or illegal conduct, which is, in
each case, materially injurious to the Company or its affiliates;

 

(iv) The Employee’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against, and
causing material harm to, the Company or its respective successors or assigns,
as applicable;

 

(v) The Employee’s unauthorized use of the Company’s material confidential
information; or

 

(vi) The Employee’s prohibited or unauthorized competitive activity.

 

(a) Change of Control. “Change of Control” means (A) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any merger, consolidation or other
form of reorganization in which outstanding shares of the Company are exchanged
for securities or other consideration issued, or caused to be issued, by the
acquiring entity or its subsidiary, but excluding any transaction effected
primarily for the purpose of changing the Company’s jurisdiction of
incorporation), unless the Company’s stockholders of record as constituted
immediately prior to such transaction or series of related transactions will,
immediately after such transaction or series of related transactions hold at
least a majority of the voting power of the surviving or acquiring entity,
except that any change in the ownership of the stock of the Company as a result
of a financing by the Company that is approved by the Board and in which the
Board determines is not a Change of Control for the purposes of this Agreement
will not be considered a Change of Control, or (B) a sale, lease, transfer or
other disposition of all or substantially all of the assets of the Company.
Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

 

(b) Disability. “Disability” means Employee’s failure substantially to perform
the Employee’s duties on a full-time basis for a period exceeding one hundred
eighty (180) consecutive days or for periods aggregating more than one hundred
eighty (180) days during any twelve (12) month period as a result of incapacity
due to physical or mental illness. If there is a dispute as to whether the
Employee is or was physically or mentally unable to perform the Employee’s
duties, such dispute will be determined by a physician selected by the Company
or its insurers and acceptable to the Employee or the Employee’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Notwithstanding the foregoing, if the Employee participates in any
group disability plan provided by the Company, which offers long-term disability
benefits, “Disability” will mean disability as defined therein.

 

  -5- 

 

 

(c) Involuntary Termination. “Involuntary Termination” means termination of the
Employee’s employment, without the Employee’s consent, by the Company for any
reason other than Cause.

 

(d) Release of Claims. “Release of Claims” shall mean a waiver by the Employee,
in a form satisfactory to the Company, of all employment-related obligations of
and claims and causes of action against the Company, and a non-disparagement
agreement by the Employee in a form satisfactory to the Company. The Release of
Claims shall not release claims that cannot be released as a matter of law.
Whenever in this Agreement a payment or benefit is conditioned on Employee’s
execution of a Release of Claims, such Release of Claims must be executed, and
all applicable revocation periods shall have expired, within 60 days after the
Termination Date, failing which such payment or benefit shall be forfeited. If
such payment or benefit constitutes non-exempt “deferred compensation” for
purposes of Section 409A of the Code, and if such 60 day period begins in one
calendar year and ends in the next calendar year, the payment or benefit shall
not be made or commence before the second such calendar year, even if the
Release of Claims becomes irrevocable in the first such calendar year.

 

(e) Resignation for Good Reason. “Resignation for Good Reason” shall mean a
resignation by Employee following the occurrence of one of the following:

 

(i) a material reduction in the amount of the Employee’s base salary, other than
a general reduction in base salary that affects all similarly situated employees
in substantially the same proportions;

 

(ii) a material reduction in the aggregate amount of Employee’s target incentive
cash bonus and other benefit plans (including, without limitation, insurance
coverage, bonus plans, equity compensation plans and similar plans and
arrangements);

 

(iii) any material breach by the Company of any material provision of this
Agreement which continues uncured for 30 days following notice thereof;

 

(iv) a material reduction in the Employee’s position, duties, responsibilities
or authority; or

 

(v) a change of fifty (50) miles or more of the geographic location at which the
Employee must primarily perform services for the Company, other than a
relocation which does not increase Employee’s commute time.

 

Any purported Resignation for Good Reason pursuant to Section 4(e)(i) through
4(e)(v) above will not be effective until the Employee has delivered to the
Company, within 60 days of the initial existence of the Good Reason condition, a
written explanation that describes the basis for the Employee’s belief that the
Employee should be permitted to terminate the Employee’s employment and have it
treated as a Resignation for Good Reason and the Company has been given 30 days
following delivery of such notice to cure any curable violation.

 

  -6- 

 

 

(f) Termination Date. “Termination Date” shall mean the effective date of
termination of employment, subject to the expiration of any applicable cure
period, or in the case of a termination upon Employee’s death, the date on which
Employee dies as determined by reference to the final death certificate.

 

5. Successors.

 

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement pursuant to this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b) Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

6. Notice.

 

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to the Employee at the home address that the Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of the Chairman of the Board.

 

(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee as a result of a voluntary resignation or an Involuntary Termination or
Resignation for Good Reason shall be communicated by a notice of termination to
the other party hereto given in accordance with Section 6(a) of this Agreement.
Such notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the termination date (which shall be not more than 30 days after
the giving of such notice). The failure by the Employee to include in the notice
any fact or circumstance which contributes to a showing of Involuntary
Termination or Resignation for Good Reason shall not waive any right of the
Employee hereunder or preclude the Employee from asserting such fact or
circumstance in enforcing the Employee’s rights hereunder.

 

  -7- 

 

 

7. Term and Termination. The term of this Agreement shall be 5 years from the
Effective Date; provided, however, that this Agreement shall automatically renew
for successive 1-year periods unless either party gives the other party notice,
at least 180 days in advance of the next renewal date, of such party’s intent
that this Agreement terminate effective as of such next renewal date, in which
case the Agreement shall terminate as of such next renewal date; provided
further, however, that in the event of a Change of Control that precedes the
effective date of any such termination, the term of this Agreement shall extend
at least until the second anniversary of such Change of Control. Notwithstanding
the foregoing, if the Employee becomes entitled to benefits pursuant to Section
2 of this Agreement, this Agreement will not terminate until, but will terminate
at, such time that all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.

 

8. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement.

 

(b) Waiver and Amendment. No provision of this Agreement shall be modified,
amended, waived or discharged unless the modification, amendment, waiver or
discharge is agreed to in writing and signed by the Employee and by an
authorized officer of the Company (other than the Employee). No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

(c) No Reliance. No agreements, representations or understandings (whether oral
or written and whether express or implied) which are not expressly set forth in
this Agreement have been made or entered into by either party with respect to
the subject matter hereof.

 

(d) Entire Agreement. This Agreement contains all of the terms agreed upon
between the Employee and the Company with respect to the subject matter hereof
and replaces and supersedes all prior change in control agreements between the
Employee and the Company.

 

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

 

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(g) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection shall be void.

 

  -8- 

 

 

(h) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes. If the Company
does not make such withholdings on Employee’s behalf, Employee shall pay when
due all such taxes (and any related penalties and interest) imposed on Employee
and shall indemnify the Company for Employee’s failure to do so.

 

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

(j) Arbitration.

 

(i) Except as provided in subsection 8(j)(iv) below, the parties hereto agree
that any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination of this Agreement, and/or any other dispute arising from
or relating to Employee’s employment with Company, shall be finally settled by
binding arbitration, unless otherwise required by law, administered by JAMS in
accordance with the JAMS Employment Arbitration Rules as then in effect (the
“Rules”). A current copy of the JAMS Employment Arbitration Rules can be
obtained at https://www.jamsadr.com/rules-employment-arbitration/. The
arbitration proceedings will be held before a single, neutral arbitrator in
Orange County, California. The fees of the arbitrator and all other costs that
are unique to the arbitration process shall be paid by the Company to the extent
required by law; otherwise, each party shall be solely responsible for paying
its own costs for the arbitration, including but not limited to attorneys’ fees.
However, if either party prevails on a claim which affords the prevailing party
attorneys’ fees pursuant to law, statute, or contract, the arbitrator may award
reasonable attorneys’ fees to the prevailing party.

 

(ii) The arbitrator shall have the authority to order such discovery by way of
deposition, interrogatory, document production, or otherwise, as the arbitrator
considers necessary to a full and fair exploration of the issues in dispute,
consistent with the expedited nature of arbitration. The arbitrator may grant
injunctions or other relief in such dispute or controversy. The arbitrator is
authorized to award any remedy or relief available under applicable law that the
arbitrator deems just and equitable, including any remedy or relief that would
have been available to the parties had the matter been heard in a court. The
award of the arbitrator shall be in writing and shall contain the arbitrator’s
factual findings, legal conclusions and reasons for the award. The decision of
the arbitrator shall be final, conclusive and binding on the parties to the
arbitration, and judgment may be entered on the decision of the arbitrator in
any court having jurisdiction.

 

(iii) The arbitrator shall apply California law to the merits of any dispute or
claim, without reference to rules of conflicts of law.

 

  -9- 

 

 

(iv) The parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgement of the powers of the arbitrator.

 

(v) EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE AGREES TO SUBMIT
ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR
THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF, OR EMPLOYEE’S EMPLOYMENT WITH COMPANY TO BINDING ARBITRATION, UNLESS
OTHERWISE REQUIRED BY LAW. EMPLOYEE FURTHER UNDERSTANDS THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL. EMPLOYEE
FURTHER UNDERSTANDS THAT THIS ARBITRATION CLAUSE RELATES TO THE RESOLUTION OF
ALL DISPUTES RELATING TO EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, INCLUDING BUT
NOT LIMITED TO CLAIMS OF HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION, AND
ANY STATUTORY CLAIMS.

 

[Signature Page Follows]

 

  -10- 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Change of Control
Agreement as of the Effective Date.

 

COMPANY: SUNWORKS, INC.       By: /s/ James Nelson   Name: James Nelson   Title:
Chairman of the Board       EMPLOYEE:   /s/ Charles Cargile     Charles Cargile

 

  -11- 

 

